Sandusky App. No. S-16-012, 2017-Ohio-2905. On review of an order certifying a conflict. The court determines that a conflict exists. The parties are ordered to brief the issue stated at page 4 of the court of appeals’ entry filed June 23, 2017: “During a plea proceeding, does a trial court’s failure to inform a defendant about the residential restrictions imposed on sex offenders under R.C. Chapter 2950 render the plea invalid?” The conflict case is State v. Creed, 8th Dist. Cuyahoga No. 97317, 2012-Ohio-2627. It is ordered by the court that the clerk shall issue an order for the transmittal of the record from the court of appeals for Sandusky County. French, J., dissents.